DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 16 – 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘two – dimensional’ is indefinite as all films are inherently three dimensional because they have thickness.

3.	Claim 17 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘extend’ is indefinite as its meaning is unclear. Do the fibers penetrate the front side? Claim 17 recites the term ‘back’ in line 3. There is insufficient antecedent basis for this limitation in the claim.

4.	Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 18 recites the term ‘back’ in line 2. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections – 35 USC § 102
6.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.          Claims 16 – 20 are rejected under 35 U.S.C. 102(b) as being anticipated by GB 1,169,023. 
With regard to Claims 16 – 17, GB 1,169,023 discloses an inflatable, load supporting bag (first page, lines 10 — 11),  therefore utilizable as a cushion that is an automobile air bag, and that is also a lifting cushion because it is  load supporting, comprising walls of rubber (page 2, lines 46 — 50), that are vulcanized (page 3, line 11); the walls are therefore layers; a front side, a rear side and a peripheral region are therefore disclosed,  and a  distance of the front side to the rear side therefore increases when the cushion is inflated; two cord plies are wrapped around the bag, as shown in Figure 6 (page 2, lines 109 – 111) that are reinforcing plies (page 2, lines 1 — 6); one of the reinforcing plies is therefore fiber reinforcement and the second reinforcing ply is a single layer fiber – reinforcing layer, extending around an entire circumference of the peripheral 
With regard to Claim 18, as shown in Figure 6, the fiber – reinforcing layer overlaps the fiber reinforcement and therefore forms overlap areas on the front side. 
With regard to Claim 19, a further layer of vulcanizable material is  disclosed on an outside of the fiber – reinforcing layer, which is a coating (page 3, lines 9 – 12).
With regard to Claim 20, layers of vulcanized material that are rectangular are shown in Figure 6.



Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.       Claims 21 – 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over GB 1,169,023. 
GB 1,169,023 discloses a cushion as discussed above. With regard to Claim 21, a front side on which a pole cap is provided and a fiber – reinforcing layer comprising an annular portion which extends to the pole cap are not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for a fiber – reinforcing layer that covers the bottom surface of the cushion, and is therefore a pole cap, as a fiber – reinforcing layer is disclosed, and it would have been obvious for one of ordinary skill in the art to provide for a fiber – reinforcing 
With regard to Claim 22, the pole cap would therefore receive an end portion of the vulcanized layer, and is a step because it inherently has a finite thickness.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782